                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD IPSON, an Individual;

                   Plaintiff,                             8:18CV232

       vs.
                                                 JUDGMENT OF DISMISSAL
BAXTER CHRYSLER JEEP, INC., a
Nebraska Corporation; MICHAEL
BENNETT, an Individual; MARCIE
HENRY, an Individual; PAA, INC.,
PAS, INC., BAO, INC., and BAS, INC.,

                   Defendants.


       Pursuant to the parties' stipulation for dismissal of this case, (Filing No.
41),


       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff's claims
against the defendants are dismissed with prejudice, the parties to pay their own
costs and attorney fees.


       March 7, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
